 



FIRST AMENDMENT AGREEMENT TO SECURITIES PURCHASE AGREEMENT

 AND OID CONVERTIBLE NOTE

 

This First Amendment to the Securities Purchase Agreement and to the OID
Convertible Note (this “Amendment”) is dated as of December 16, 2013 and is
entered into by and between Adaptive Medias, Inc., formerly known as Mimvi,
Inc., a corporation organized under the laws of the State of Nevada (the
“Company”) and Gemini Master Fund, Ltd., (the “Holder”).

 

W I T N E S S E T H:

 

WHEREAS, the Holder is the holder of: (i) an OID Convertible Note (the “Note”),
issued by the Company to the Holder on May 12, 2013 in the original principal
amount of $425,000 and (ii) a Warrant issued on May 12, 2013 to purchase shares
of common stock through a cash or cashless exercise pursuant to the terms
therein (the “Warrant”);

 

WHEREAS, the Holder and the Company acknowledge and agree that, as of the date
hereof, the Company is not and has never been in default under the Note or any
agreement or document contemplated thereby or issued in connection therewith;

 

WHEREAS, the Company and the Holder have agreed to amend certain terms of the
Note; and

 

WHEREAS, it is the intention and desire of the Holder and the Company that the
Note be deemed automatically amended to the extent necessary to comply with the
terms of this Amendment, and in the event of any conflict between the terms of
the Note and this Amendment, this Amendment shall govern.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1. Cash Payment; Application of Proceeds; Outstanding Principal Amount;
Conversion.

 

The Company will make a cash payment to the Holder in the amount of $100,000.
This $100,000 payment will not be subject to the 15% prepayment premium as
detailed in Section 6(a) of the Note and as such the proceeds shall be applied
as follows:

 

a. $34,000 to accrued and unpaid interest; and

b. $66,000 to principal.

 

In addition, The Holder shall convert $59,000 of the unpaid principal amount
into 786,666 shares of the Company’s common stock at a conversion rate of $0.075
per share.

 

The Holder and the Company acknowledge and agree that, upon consummation of the
actions and transactions contemplated by this Section 1, the total outstanding
principal balance under the Note shall be $300,000.

 



1

 

 

2. Extension of Maturity Date.

 

The Maturity Date, as such term is defined in the Note, is hereby extended from
December 31, 2013 until May 31, 2014.

 

3. Conversion Price.

 

The Conversion Price, as such term is defined in the Note, is hereby changed to
equal $0.075. Such Conversion Price shall still be subject to adjustment as
originally provided for in the Note.

 

4. Interest.

  

Interest shall accrue on the outstanding principal amount from the date hereof
at an annual rate of 8%.



 

5. No Other Amendment.

 

Except as expressly and specifically amended hereby, all other terms, conditions
and provisions of the Convertible Note and the Agreement shall remain unchanged
and shall continue in full force and effect.

 

6. Closing Conditions.

 

Within five (5) business days from the date of this Agreement the Company will
deliver to the Holder the cash payment of $100,000 and 786,666 shares of common
stock via DWAC.

 

7. Rule 144; Holding Period.

 

Pursuant to Rule 144 promulgated under the Securities Act of 1933, as amended
(“Securities Act”), the holding period of the shares of common stock issued
hereunder tack back to May 12, 2013 (the original issue date of the Note and
Warrant). The Company agrees not to take a position contrary to this paragraph.
The Company is not currently, and has never been, an issuer of the type
described in Rule 144(i) under the Securities Act.

 

 

 

[Signature Page Follows.]

 

2

 

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.

 

 

COMPANY:

Adaptive Medias, Inc. (formerly Mimvi, Inc.)

 



By: /s/ Qayed Shareef   Name:   Qayed Shareef   Title: Chief Executive Officer  



 

 

HOLDER:

GEMINI MASTER FUND, LTD.

By: GEMINI STRATEGIES LLC, Inc. as investment manager

 

 



  By: /s/ Steven Winters     Name:   Steven Winters     Title:    President  





 



3

